                        Case 20-10256-KBO              Doc 686          Filed 08/23/21      Page 1 of 12




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )      Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )      Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )      (Jointly Administered)
                                                                    )

                   CERTIFICATION OF COUNSEL REGARDING PROPOSED ORDER
                     APPROVING STIPULATION GRANTING MICHELLE PEPIN
             LIMITED RELIEF FROM THE AUTOMATIC STAY AND THE PLAN INJUNCTION

                  The undersigned hereby certifies as follows:

                  On February 4, 2020 (the “Petition Date”), Earth Fare, Inc. (“Earth Fare”) and EF

         Investment Holdings, Inc. (collectively, the “Debtors”), the debtors and debtors in possession in

         the above-captioned chapter 11 cases (the “Chapter 11 Cases”) filed voluntary petitions for

         relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532

         (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware

         (the “Bankruptcy Court”). The Debtors’ Combined Disclosure Statement and Joint Chapter 11

         Plan of Liquidation was confirmed by the Bankruptcy Court on June 29, 2021 [Docket No. 655].

                  Subsequent to the Petition Date, counsel for Michelle Pepin (the “Claimant”) requested

         that the Debtors consent to the Bankruptcy Court’s entry of an order modifying the automatic

         stay and the Plan Injunction to permit the Claimant to proceed against the Debtors’ applicable

         insurance policies in satisfaction of her claim for personal injuries sustained at one of the

         Debtors’ premises (the “Request”). The Debtors and the Claimant worked together to address

         the Request, and have resolved the same through agreement to the entry of the proposed form of

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.

28438525.2
                       Case 20-10256-KBO            Doc 686       Filed 08/23/21       Page 2 of 12




         order attached hereto as Exhibit A (the “Proposed Order”) approving that certain Stipulation

         Granting Michelle Pepin Limited Relief From the Automatic Stay and Plan Injunction (the

         “Stipulation”)2 by and among the Claimant and the Debtors, a copy of which is attached to the

         Proposed Order as Exhibit 1.

                 The Debtors respectfully submit that entry of the Proposed Order approving the

         Stipulation is appropriate and consistent with the Debtors’ discussions with the Claimant.

         Counsel for the Claimant has consented to the Court’s entry of the Proposed Order.

                 Accordingly, the Debtors respectfully request that the Court enter the Proposed Order at

         its earliest convenience without further notice or a hearing.

         Dated: August 23, 2021                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                         /s/ Shane M. Reil
                                                         Pauline K. Morgan (No. 3650)
                                                         M. Blake Cleary (No. 3614)
                                                         Sean T. Greecher (No. 4484)
                                                         Shane M. Reil (No. 6195)
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, DE 19801
                                                         Telephone: (302) 571-6600
                                                         Facsimile: (302) 571-1253
                                                         EF@ycst.com

                                                         Counsel to the Debtors
                                                         and Debtors-in-Possession




         2
            Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the
         Stipulation.
28438525.2
                                                              2
             Case 20-10256-KBO   Doc 686   Filed 08/23/21   Page 3 of 12




                                   EXHIBIT A

                                 Proposed Order




28438525.2
                        Case 20-10256-KBO              Doc 686         Filed 08/23/21      Page 4 of 12




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )
         In re:                                                    )      Chapter 11
                                                                   )
         EARTH FARE, INC., et al.,1                                )      Case No. 20-10256 (KBO)
                                                                   )
                                   Debtors.                        )      (Jointly Administered)
                                                                   )
                                                                   )      Ref. Docket No. ____

                 ORDER APPROVING STIPULATION GRANTING MICHELLE PEPIN
              LIMITED RELIEF FROM THE AUTOMATIC STAY AND PLAN INJUNCTION

                  Upon consideration of the Stipulation Granting Michelle Pepin Limited Relief from the

         Automatic Stay and Plan Injunction, entered into by and among the Debtors, on the one hand,

         and Michelle Pepin, on the other hand, a copy of which is attached hereto as Exhibit 1 (the

         “Stipulation”),2 and the related Certification of Counsel Regarding Proposed Order Approving

         Stipulation Granting Michelle Pepin Limited Relief From the Automatic Stay and Plan

         Injunction; and having determined that this Court has jurisdiction to enter this Order in

         accordance with 28 U.S.C. §§ 157 and 1334, the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware, dated February 29, 2012; and having

         determined that due and appropriate notice of the relief provided for herein has been given under

         the circumstances; and the Court having determined that the agreements set forth in the

         Stipulation are in the best interests of the Debtors, their estates, their creditors and other parties

         in interest; and good and sufficient cause appearing therefor, IT IS HEREBY ORDERED

         THAT:

         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the
         Stipulation.
28438509.5
                       Case 20-10256-KBO         Doc 686       Filed 08/23/21   Page 5 of 12




                1.      The Stipulation attached to this Order as Exhibit 1 is hereby APPROVED.

                2.      The Automatic Stay and the Plan Injunction are hereby modified solely to the

         extent set forth in the Stipulation. Except as set forth in the Stipulation, the Automatic Stay and

         Plan Injunction shall remain in full force and effect.

                3.      This Court shall retain jurisdiction to resolve any disputes arising from or related

         to this Order or the Stipulation.

                4.      This Order and the Stipulation shall become effective immediately upon entry of

         this Order notwithstanding anything in the Federal Rules of Bankruptcy Procedure or otherwise

         to the contrary.




28438509.5
                                                           2
             Case 20-10256-KBO   Doc 686   Filed 08/23/21   Page 6 of 12




                                   EXHIBIT 1

                                   Stipulation




28438509.5
                        Case 20-10256-KBO              Doc 686          Filed 08/23/21      Page 7 of 12




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )      Chapter 11
                                                                    )
         EARTH FARE, INC., et al.,1                                 )      Case No. 20-10256 (KBO)
                                                                    )
                                   Debtors.                         )      (Jointly Administered)
                                                                    )

                          STIPULATION GRANTING MICHELLE PEPIN
              LIMITED RELIEF FROM THE AUTOMATIC STAY AND PLAN INJUNCTION

                  Earth Fare, Inc. (“Earth Fare”) and EF Investment Holdings, Inc. (collectively, the

         “Debtors”), the debtors and debtors in possession in the above-captioned chapter 11 cases, on

         the one hand, and Michelle Pepin, (the “Claimant” and, together with the Debtors, the

         “Parties”), on the other hand, hereby stipulate and agree (this “Stipulation”) as follows:

                  WHEREAS, on February 4, 2020 (the “Petition Date”), the Debtors filed voluntary

         petitions for relief (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States

         Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court

         for the District of Delaware (the “Bankruptcy Court”); and

                  WHEREAS, on June 29, 2021, the Bankruptcy Court entered its Findings of Fact,

         Conclusions of Law and Order Confirming the Debtors’ Combined Disclosure Statement and

         Joint Chapter 11 Plan of Liquidation [Docket No. 655] approving the Debtors’ Combined

         Disclosure Statement and Joint Chapter 11 Plan of Liquidation (the “Plan”);2 and




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
         2
            Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Plan.
28438509.5
                      Case 20-10256-KBO          Doc 686      Filed 08/23/21    Page 8 of 12




                WHEREAS, prior to the Petition Date, on July 13, 2017, Claimant alleges that she

         sustained injuries after she slipped and fell on liquid on the floor of premises owned by the

         Debtors located at 2405 SW 27th Avenue, Suite 101, in Ocala, Marion County, Florida 34472

         (the “Premises”); and

                WHEREAS, on November 30, 2018, Claimant filed a Complaint and Demand for Jury

         Trial in the Circuit Court for the Fifth Judicial Circuit in and for Marion County, Florida,

         seeking, among other relief, damages in excess of $15,000.00 as compensation for the injuries

         she allegedly sustained on the Premises (the “Action”); and

                WHEREAS, the filing of the Chapter 11 Cases gave rise to the automatic stay under

         section 362 of the Bankruptcy Code (the “Automatic Stay”), which applied to the Action, and

         absent the terms of this Stipulation, the Action would be stayed and enjoined; and

                WHEREAS, the confirmation of the Debtors’ Plan provided for the issuance of a

         permanent injunction (the “Plan Injunction”) against all entities who have held, hold, or may

         have held claims against or interests in the Debtors or their Estates that arose before or were held

         as of the Effective Date, which also applies to the Action, and absent the terms of this

         Stipulation, the Action would be stayed and enjoined thereby; and

                WHEREAS, the Claimant has requested that the Debtors consent to the Bankruptcy

         Court’s entry of an order modifying the Automatic Stay and the Plan Injunction to permit the

         Claimant to: (i) prosecute to conclusion, including any appeals therefrom, (a) the claims asserted

         by the Claimant in the Action and (b) any other claims which could be asserted by the Claimant

         as a result of the events giving rise to the claims asserted by the Claimant in the Action

         (collectively, the “Claims”); and (ii) seek satisfaction of any judgment, award, settlement, claim,

         distribution, or any other resolution or right to payment obtained by the Claimant in the Action


28438509.5
                                                          2
                       Case 20-10256-KBO        Doc 686      Filed 08/23/21    Page 9 of 12




         from the Debtors on account of the Claims solely from any insurance proceeds (the “Insurance

         Proceeds”) available under any of the Debtors’ applicable insurance policies (each, an

         “Insurance Policy”); and

                WHEREAS, the Debtors have agreed to the modification of the Automatic Stay and the

         Plan Injunction to enable the Claimant to seek recovery on account of the Claims asserted in the

         Action against the Debtors solely from any Insurance Proceeds, solely to the extent provided

         herein; and

                WHEREAS, through their counsel, the Parties have conferred and engaged in

         negotiations with respect to the Claimant’s request and have resolved, as provided for herein, the

         issues raised by such request without the need for motion practice.

                NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING PREMISES, THE

         MUTUAL COVENANTS HEREIN CONTAINED, AND FOR GOOD AND VALUABLE

         CONSIDERATION,          THE      RECEIPT       AND      SUFFICIENCY         OF     WHICH       IS

         ACKNOWLEDGED BY ALL PARTIES, THE PARTIES HERETO AGREE TO THE

         FOLLOWING TERMS, SUBJECT TO THE APPROVAL OF THE BANKRUPTCY COURT:

                1.      The Automatic Stay and Plan Injunction shall be, and hereby are, modified solely

         to the extent necessary to permit the Claimant to (i) prosecute to conclusion, including any

         appeals therefrom, the Claims in the Action, and (ii) seek satisfaction of any judgment, award,

         settlement, claim, distribution, or any other resolution or right to payment obtained by the

         Claimant in the Action as against the Debtors on account of the Claims solely from any

         Insurance Proceeds.

                2.      Subject to the limitations set forth in paragraph 3 below, the Claimant, and the

         Claimant’s agents, attorneys and other representatives and anyone claiming by or through the


28438509.5
                                                         3
                     Case 20-10256-KBO          Doc 686       Filed 08/23/21    Page 10 of 12




         Claimant (collectively, the “Claimant Representatives”), shall look only to any Insurance

         Proceeds for the satisfaction of any judgment, award, settlement, claim, distribution, or any other

         resolution or right to payment obtained in the Action as against the Debtors on account of the

         Claims. The Claimant, on behalf of herself and the Claimant Representatives, waives the right to

         satisfaction of, and shall be permanently enjoined from seeking payment from, or otherwise

         recovering against, the Debtors and their estates, their assets and property, and all persons and

         entities that could assert indemnification claims or the like against the Debtors and their estates,

         on account of the Action, the Claim, any judgment, award, settlement, claim, distribution, or any

         other resolution or right to payment obtained on account of the Action or the Claim in excess of

         the policy limits of any Insurance Policy or otherwise not paid from any Insurance Proceeds, or

         any other amounts or obligations arising from or related to the Action or the Claims.

                3.      To the extent that the Claimant is ultimately entitled to any judgment, award,

         settlement, claim, distribution or any other resolution or right to payment from the Debtors

         obtained on account of the Action or the Claims, the Claimant, on behalf of herself and the

         Claimant Representatives, shall hereby be deemed to have waived such entitlement as to the

         portion of any such judgment, award, settlement, claim, distribution, or any other resolution or

         right to payment from the Debtors obtained in the Action on account of the Claims that would

         implicate the Debtors’ obligations pursuant to any applicable self-insured retention or deductible.

                4.      Upon entry of a final order by the Bankruptcy Court approving this Stipulation

         (an “Approval Order”), the Claimant, on behalf of herself and the Claimant Representatives,

         shall be deemed to have waived all rights to file any proofs of claim in the Chapter 11 Cases

         arising from or related to the Action or the Claims.




28438509.5
                                                          4
                      Case 20-10256-KBO          Doc 686       Filed 08/23/21    Page 11 of 12




                5.      Except as otherwise set forth herein, this Stipulation and any Approval Order are

         without prejudice to, and shall in no way affect, (i) the Claimant’s rights or ability to seek further

         relief in the Chapter 11 Cases not related to or not in connection with the Action or the Claims,

         and (ii) any claims, defenses or rights of the Debtors, all of which are preserved and are in no

         way affected by the terms of this Stipulation and any Approval Order.

                6.      Nothing herein is intended or shall be deemed to be a stipulation, agreement,

         warranty or admission by the Debtors or their estates that: (i) the Debtors or their estates are

         liable to the Claimant for any amounts at all on account of the Action or the Claims; or (ii) any

         causes of action, claims, or damages alleged in connection with the Action or the Claims are

         covered in whole, in part, or at all, under any Insurance Policy. Although they may choose to do

         so, nothing herein is intended or shall be deemed to create a duty or obligation on the part of the

         Debtors or any agents, attorneys, employees or other representatives thereof to defend against the

         Action or the Claims or to incur any costs in connection therewith.

                7.      Nothing herein is intended or shall be construed to alter in any way the rights,

         duties, obligations, terms, conditions and provisions under any Insurance Policy.

                8.      This Stipulation constitutes the complete express agreement of the Parties and no

         modification or amendment to this Stipulation shall be valid unless it is in writing, signed by the

         Parties, and approved by the Bankruptcy Court.

                9.      This Stipulation shall remain binding on the Parties and all of their successors and

         assigns, including, but not limited to, any trustee appointed in the Debtors’ cases under chapter

         11 or chapter 7 of the Bankruptcy Code.




28438509.5
                                                           5
                        Case 20-10256-KBO       Doc 686       Filed 08/23/21   Page 12 of 12




                  10.    This Stipulation may be executed in counterparts, any of which may be

         transmitted by facsimile or electronic mail, and each of which shall be deemed an original and all

         of which together shall constitute one and the same instrument.

                  11.    This Stipulation is subject to the approval of the Bankruptcy Court, and the

         Parties have agreed to submit the Stipulation to the Bankruptcy Court for approval.

                  12.    This Stipulation shall become effective immediately upon entry of any Approval

         Order.

                  13.    The Parties agree that the Bankruptcy Court shall retain jurisdiction with respect

         to all matters arising from or related to the interpretation of this Stipulation or any Approval

         Order.



         STIPULATED and AGREED to this 20th day of August, 2021.



         /s/ Louis J. Rizzo                            /s/ Shane M. Reil______
         Louis J. Rizzo (No. 3374)                     Shane M. Reil (No. 6195)
         Reger Rizzo Darnall LLP                       Young Conaway Stargatt & Taylor, LLP
         1521 Concord Pike, Suite 305                  Rodney Square
         Brandywine Plaza West                         1000 North King Street
         Wilmington, DE 19803                          Wilmington, DE 19801
         (302) 477-7100                                (302) 571-6600
         lrizzo@regerlaw.com                           EF@ycst.com
         Counsel for the Claimant
                                                       Counsel for the Debtors




28438509.5
                                                          6
